                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE VISISION


JAMES FINLEY, ET AL                           *       CASE NO. 3:19-CV-00539
                Plaintiff

VERSUS                                        *       JUDGE TERRY A. DOUGHTY


ETHICON INC., ET AL                           *       MAG. JUDGE KAREN L. HAYES
                Defendants

                                  MEMORANDUM RULING

       This ruling involves the disposition of Defendants’ Motion to Dismiss Under Rule 41(b)

for Plaintiffs’ Failure to Comply With the Court’s Order Regarding Service of Plaintiff Fact Sheet

[Doc. No. 30], and Defendants’ Motion for Summary Judgment [Doc. No. 37].

       On April 30, 2013, Plaintiffs filed suit in the United States District Court, Western District

of Louisiana. The Complaint alleged that Linda Kay Finley suffered from prolapse, cystocele and

stress urinary incontinence and that she was implanted with the TVT Secur and Prolift Vaginal

Mesh System on July 12, 2007. The Complaint further alleged that Linda Kay Finley had the

vaginal mesh removed on June 16, 2009, due to complications and eventually died as a result of

the Defendants’ fault. Plaintiffs sued Johnson & Johnson, Inc., along with Ethicon, Inc., for the

alleged injuries.

       In an Order for Multi-District Litigation Transfer entitled “In re: Ethicon, Inc. Pelvic

Repair System Products Liability Litigation, MDL No. 2327,” this case was transferred to the

above described MDL in West Virginia. The case was transferred pursuant to 28 U.S.C. §1407,

which involves common questions of fact pending in different districts which may be transferred

for coordinated or consolidated pretrial proceedings. In accordance with said statute, these actions
transferred were to be remanded by the panel at or before the conclusion of the pretrial

proceedings.

       In the MDL proceeding, several pretrial orders were filed. The pretrial orders which affect

the issues in this ruling are Pretrial Order No. 280 [Doc. No. 15] and Pretrial Order No. 303 [Doc.

No. 29]. The Orders provided that the Plaintiffs’ Fact Sheets were due by March 19, 2018, and

Plaintiffs’ expert disclosures were due by June 4, 2018.

       On June 22, 2018, in the MDL proceeding, Defendants filed a Motion to Dismiss Under

Rule 41(b) for Plaintiffs’ Failure to Comply With the Court’s Order Regarding Service of

Plaintiffs’ Fact Sheet [Doc. No. 30]. On October 12, 2018, in the MDL proceeding, the Defendants

filed a Motion for Summary Judgment [Doc. No. 37], alleging that the Plaintiffs had not designated

an expert who could prove that the injuries and/or death of Mrs. Finley was caused by fault of the

Defendants.

       Although the above motions were filed in the MDL proceeding, they were not ruled on by

the Judge in that proceeding. This case was transferred back to the Western District of Louisiana

on April 29, 2019. Therefore, the above motions are still pending.

       Defendants maintain that Plaintiffs’ suit should be dismissed, with prejudice, as a result of

not complying with the pretrial order, which required service of a Plaintiff Fact Sheet in the MDL

proceeding by March 19, 2018. See [Doc. No. 30]. In its Motion for Summary Judgment

Defendants maintain that as a result of Plaintiffs failure to designate an expert witness, within the

pretrial deadline, Plaintiffs are unable to prove causation with regard to the products allegedly

manufactured and/or sold by the Defendants. See [Doc. No. 37].

       Plaintiffs filed responses to the Motion to Dismiss and the Motion for Summary Judgment.

Plaintiffs maintain that after this proceeding was transferred to the MDL proceeding in West


                                                 2
Virginia, the email address of Plaintiffs’ attorney was incorrect, and notice was never received

regarding the filings of MDL or pretrial orders. The Plaintiffs also maintain that their attorney was

diagnosed with Parkinson’s Disease and has undergone extensive treatment, including brain

surgery. Plaintiffs further maintain that the pretrial orders in the MDL do not bind them since the

case has now been remanded to this district.

       The Court believes that the MDL pretrial orders are binding on Plaintiffs. This matter was

transferred to the MDL in Virginia pursuant to 28 U.S.C. § 1407, which involves multi-district

litigation to be consolidated for pretrial proceedings. At the end of the pretrial proceedings, the

actions are transferred back to the Court where they came from. The MDL judge felt that the

pretrial proceedings had been completed and remanded the case back to this district. The essential

purpose of Congress in enacting 28 U.S.C. § 1407 was to permit centralization in one district of

all pretrial proceedings when civil actions involving common questions of fact are pending in

different districts. Matter of New York City Mun. Securities Litigation, 572 F.2d 49 (2d Cir. 1978).

       Even though the MDL pretrial orders are binding on Plaintiffs, this Court finds good cause

for Plaintiffs’ failure to timely file the Plaintiff Fact Sheet and good cause for failing to timely

designate expert witnesses.

       Therefore, Defendants’ Motion to Dismiss [Doc. No. 30], and Motion for Summary

Judgment [Doc. No. 37] are DENIED at this time. A new scheduling order will issue in this

proceeding.

       Monroe, Louisiana, this 30th day of May, 2019.



                                      ________________________________________
                                      TERRY A. DOUGHTY
                                      UNITED STATES DISTRICT JUDGE
                                      WESTERN DISTRICT OF LOUISIANA

                                                 3
